Case 2:17-cv-00577-JRG Document 320 Filed 02/08/19 Page 1 of 7 PageID #: 19718



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 INTELLECTUAL VENTURES ILLC,                       §
                                                   §
                 Plaintiff,                        §
                                                   §
 v.                                                § CIVIL ACTION NO. 2:17-CV-00577-JRG
                                                   §
 T MOBILE USA, INC., T-MOBILE US,                  §
 INC., ERICSSON INC.,                              §
 TELEFONAKTIEBOLAGET LM                            §
 ERICSSON,                                         §
                                                   §
                 Defendants.                       §
                                       VERDICT FORM

In answering the following questions and filling out this Verdict Form, you are to follow all of the
instructions I have given you in the Court s charge. Your answer to each question must be
unanimous. Some of the questions contain legal terms that are defined and e plained in detail in
the Final Jury Instructions. Please refer to the Final Jury Instructions if you are unsure about the
meaning or usage of any legal term that appears in the questions below.

In this Verdict Form:

        Intellectual Ventures refers to Intellectual Ventures I LLC.

       “T-Mohile refers to T Mobile USA, Inc. and T-Mobile US, Inc.

        Ericsson refers to Ericsson Inc. and Telefonaktiebolaget LM Ericsson.

       “The ’629 Patent refers to U.S. Patent No. 6,628,629.

       “The ’517 Patent refers to U.S. Patent No. 7,412,517.

       “The ’206 Patent refers to U.S. Patent No. RE46,206.

       The Patents-in-Suit refers collectively to the ’629 Patent, the ’517 Patent, and the ’206
       Patent.


       The Asserted Claims refers collectively to Claims 1 and 4 of the ’629 Patent, Claims 1
       and 4 of the ’517 Patent, and Claims 109, 112, 118, 140, 144, and 146 of the ’206 Patent.




PROCEED TO NEXT PAGE
Case 2:17-cv-00577-JRG Document 320 Filed 02/08/19 Page 2 of 7 PageID #: 19719




         IT IS VERY IMPORTANT THAT YOU FOLLOW
       THE INSTRUCTIONS PROVIDED IN THIS VERDICT
         FORM. READ THEM CAREFULLY AND ENSURE
           YOUR VERDICT COMPLIES WITH THEM.




   Answer Question #1 and Question #2 on the following pages. After you have

 answered BOTH Question #1 and Question #2, continue to page 5 and follow the

                          instructions provided there.




PROCEED TO NEXT PAGE                                                           2
Case 2:17-cv-00577-JRG Document 320 Filed 02/08/19 Page 3 of 7 PageID #: 19720



 QUESTION #1



        Did the Plaintiff, Intellectual Ventures, prove by a preponderance of the evidence that

 Defendants have infringed ANY of the Asserted Claims of the Patents-in-Suit?




        For each Defendant below, please answer Yes or “No”:




                      T-Mobile:      Yes/       No




                      Ericsson:     Yes A No




PROCEED TO NEXT PAGE                                                                         3
Case 2:17-cv-00577-JRG Document 320 Filed 02/08/19 Page 4 of 7 PageID #: 19721



 QUESTION #2



        Did the Defendants, T-Mobile and Ericsson, prove by clear and convincing evidence that

 any of the following Asserted Claims are invalid?




        For each claim below, please answer Yes or “No :


                629 Pate t Claim 1:          Yes          No:   A
               ’629 Patent Claim 4:          Yes          No:   X
               ’517 Patent Claim 1:          Yes          No:   X
               ’517 Patent Claim 4:          Yes          No:

               ’206 Patent Claim 109:        Yes          No:   X
               ’206 Patent Claim 112:        Yes          No:

               ’206 Patent Claim 118:        Yes         No:

               ’206 Patent Claim 140:        Yes          No:   X
               ’206 Patent Claim 144:        Yes          No:   X
               ’206 Patent Claim 146:        Yes         No:    X




PROCEED TO NEXT PAGE                                                                        4
Case 2:17-cv-00577-JRG Document 320 Filed 02/08/19 Page 5 of 7 PageID #: 19722



              IF YOU HAVE REACHED THIS POINTIN THE
              VERDICT FORM. YOU SHOULD HAVE NOW
             ANSWERED QUESTION #1 AND QUESTION #2.

 IF YOU HAVE NOT ANSWERED BOTH QUESTIONS #1 AND #2
     GO BACK AND ANSWER THEM BEFORE PROCEEDING.

         If the answer to EVERY Asserted Claim listed in Question #2 is YES, then do not answer

 any further questions, proceed to the last page, have your Jury Foreperson sign and date this

 Verdict Form, and then deliver it to the Court Security Officer. You should not pay attention to

 any other instructions between this point and the signature page found at the end of this Verdict

 Form.




         If the answer is YES as to ANY Defendant in Question #1, PROCEED TO ANSWER

 THE FOLLOWING QUESTION #3, but ONLY as to any claim of the Asserted Patents that is

 BOTH INFRINGED by such Defendant and is NOT INVALID.




PROCEED TO NEXT PAGE                                                                            5
Case 2:17-cv-00577-JRG Document 320 Filed 02/08/19 Page 6 of 7 PageID #: 19723



 QUESTION #3;

        What sum of money, if paid today, as Intellectual Ventures proven by a preponderance

 of the evidence would compensate Intellectual Ventures for the infringement you have found in

 Question #1.




        Answer in dollars and cents as to each Defendant:




        T-Mobile: I 5 M ( rffD


       Ericsson: $ h , M f) ! [Tf




PROCEED TO NEXT PAGE                                                                             6
Case 2:17-cv-00577-JRG Document 320 Filed 02/08/19 Page 7 of 7 PageID #: 19724



                              FINAL PAGE OF JURY VERDICT FORM

 You have now reached the end of the Verdict Form and should review it to ensure it accurately
 reflects your unanimous determinations. After you are satisfied that your unanimous answers are
 correctly reflected above, your Jury Foreperson should then sign and date this Verdict Form in the
 spaces below. Once that is done, notify the Court Security Officer that you have reached a verdict.


                      '.3th
        Signed this           day of February, 2019.




        Signa�e_,of           ury Foreperson




PROCEED TO NEXT PAGE                                                                              7
